Citation Nr: 9928132	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-48 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for corns and blisters 
on the left foot.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a spine disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an increased evaluation for postoperative 
intermediate phalangectomy and condylectomy of the proximal 
phalanx of the fifth toe of the right foot, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to April 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and her spouse appeared at a hearing held at 
the RO on May 29, 1996.  A transcript of that hearing has 
been associated with the record on appeal.

It is noted that the appellant was awarded an increased 
evaluation for her service-connected postoperative 
intermediate phalangectomy and condylectomy of the proximal 
phalanx of the fifth toe of the right foot, from zero to 10 
percent disabling by a March 1997 rating decision.  Because 
she continues to disagree with the current rating assigned, 
the claim of an increased rating above 10 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

The appellant's claim of entitlement to an increased 
evaluation for postoperative intermediate phalangectomy and 
condylectomy of the proximal phalanx of the fifth toe of the 
right foot will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
nexus between any incident of service and blisters and corns 
on the left foot.

2.  The appellant has presented no medical evidence of a 
nexus between any incident of service and a bilateral knee 
disability or between any service-connected disability and a 
bilateral knee disability.

3.  The appellant has presented no medical evidence of a 
nexus between any incident of service and a spine disorder or 
between any service-connected disability and a spine 
disorder.

4.  The appellant has presented no medical evidence of a 
current hearing loss disability.


CONCLUSION OF LAW

The claims of service connection for blisters and corns on 
the left foot, a bilateral knee disability, a spine disorder, 
and bilateral hearing loss are not well grounded and there is 
no further statutory duty to assist the appellant in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that, on the authorized 
audiological evaluation in May 1984, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
10
LEFT
5
0
10
10
5

In August 1985 the appellant was treated for friction 
blisters on both feet.  The appellant reported that she had 
been walking barefoot on the deck during the prior weekend.

On the authorized audiological evaluation in February 1986, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
15
LEFT
15
10
5
15
5

In October 1986 the appellant was treated for a corn on the 
fifth digit of her right foot and calluses on the soles and 
great toe.

In March 1987 the appellant was hospitalized for treatment of 
a painful digital clavus on the fifth toe of the right foot.  
The appellant reported that the condition began during boot 
camp.  A podiatric examination was otherwise normal.  The 
appellant underwent an intermediate phalangectomy and 
condylectomy of the right fifth toe.

In September 1987 the appellant was treated for residual 
postoperative edema of her right fifth toe.  The surgical 
site was well-healed.  The scar was not raised.  The toe was 
not tender.  The neurovascular status was within normal 
limits.

In January 1988 the appellant was treated for a recurring 
bunion on the right fifth toe.

At the appellant's March 1988 separation examination, the 
examiner noted that the appellant had bilateral corns on her 
feet.  The appellant was evaluated otherwise as normal.

On the authorized audiological evaluation in March 1988, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
10
5
10
10
0

At a May 1988 VA examination, the examiner noted that the 
appellant had a small asymptomatic corn on the fifth toe of 
her right foot.  The examiner noted also a very small 
vertical scar, which was thin, smooth, normal colored, and 
did not attach to the bone, on the fifth toe of her right 
foot.  The appellant's musculo-skeletal system was evaluated 
as normal.

In March 1995 the appellant was treated as a VA outpatient 
for pain in her feet and knees.

In June 1995 the appellant complained of continuous, 
generalized foot pain.  She explained that staying off her 
feet eased the pain.  The examiner noted that the scar on the 
appellant's right fifth toe was well-healed and not 
hypertrophic.

The examiner noted a flexible anterior cavus with a painful 
arch in the anterior area.  The appellant had full range of 
motion except for dorsiflexion of her ankles, which was less 
than 10 degrees.

An x-ray examination revealed spurring at the Achilles 
insert.

The examiner diagnosed flexible anterior cavus, arch strain 
secondary to flexible anterior cavus, and spurring at the 
insertion of the Achilles tendon, which was tender to touch.

In August 1995 the appellant was treated as a VA outpatient 
for anterior cruciate ligament [ACL] laxity in both knees.

In an August 1995 statement, [redacted] stated that she 
had been the appellant's supervisor in service for 
approximately ten months.  She stated that the appellant had 
been unable to wear regular Navy-issue shoes because her feet 
were swollen and painful.  Ms. [redacted] added that the 
appellant's duties as a postal petty officer included 
carrying large mailbags up and down ladders.  Ms. [redacted] 
explained that, during this task, it was "impossible" for 
the appellant to avoid banging her knees on the ladders.  
This caused the appellant additional pain.

In a September 1995 statement, [redacted] stated that she 
was a nurse and that she had known the appellant for several 
years.  Ms. [redacted] stated further that the appellant had 
complained of pain in her knees and feet during their entire 
period of acquaintance.  Ms. [redacted] added that the pain in the 
appellant's feet prevented her from wearing shoes and that 
the appellant's knee pain required her to raise herself with 
her arms.  Ms. [redacted] added that the appellant had problems 
with her ears.  Ms. [redacted] opined that the appellant needed 
assistance.

In a September 1995 statement, the appellant asserted that 
she had been in a wreck in a military vehicle.

In October 1995 the appellant was treated for foot fatigue.

In October 1995 the appellant was treated for complaints of 
back and knee pain.  The examiner diagnosed degenerative disc 
disease [DDD] of the lumbar spine and ACL deficient knees.

On January 10, 1996, the appellant was treated again for 
complaints of foot pain, arch pain, and low back pain.  The 
examiner noted that the appellant had blisters on her feet, 
including one on her right fifth toe.

On January 11, 1996, the appellant complained that her back 
was "killing" her.  She stated that the pain radiated from 
her mid back to her left hip and down her left leg.  She 
stated that the pain was so severe that she was unable to put 
on her back brace.  The examiner diagnosed recurrent low back 
pain.

In March 1996 the appellant was treated for complaints of a 
knot on her right big toe, dry skin, and calluses on her 
heels.

In March 1996 the appellant was treated also for complaints 
of low back pain and knee pain.

In April 1996 the appellant was treated for contusions to her 
left elbow, left knee, and left hallux, which were incurred 
when she fell because her knee gave way.

On the authorized VA audiological evaluation in April 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
15
15
10
20
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

At an April 1996 VA feet examination, the appellant reported 
that she had had multiple problems with her feet during 
service and that she had injured her toes while in service.  
The appellant reported also that she had had surgical 
correction of a callus of the fifth toe of the right foot.

The appellant complained of pain and cramping in the arches 
of her feet.  She stated that she could wear only orthopedic, 
custom-molded shoes.  She added that she lost occasionally 
her balance because of the pain in her feet and knees.

The examiner noted that the appellant had generalized 
keratosis on the periphery of the heels bilaterally and a 
callous of the proximal interphalangeal joint of the right 
fifth toe.  The examiner noted hammered hallux at the 
interphalangeal joints bilaterally.  The appellant was able 
to dorsiflex her ankles five degrees bilaterally with her 
knees extended.  With her knees flexed, she was able to 
dorsiflex her ankles ten degrees bilaterally.  The examiner 
noted that the appellant's arches were tender and painful to 
palpation.  The appellant had also pain bilaterally at the 
insertion of the Achilles tendon.

An x-ray examination showed exostosis at the insertion of the 
Achilles tendons bilaterally and exostosis of the right 
interphalangeal joint of the big toe.  The examination 
revealed also a phalangectomy of the middle phalanx of the 
right fifth toe.

The examiner diagnosed recurrent callous of the right fifth 
toe, middle phalangectomy of the fifth right toe, plantar 
fasciitis bilaterally, gastric psoas equinus, painful hammer 
hallux at the interphalangeal joints bilaterally, and 
generalized hyperkeratosis of the heels bilaterally.

At an April 1996 VA joints examination, the appellant 
reported a long history of knee and back pain.  X-ray 
examination showed some early degenerative patellofemoral 
arthritis in both knees and early degenerative joint disease 
of the lumbar spine with spur formation.  The examiner 
diagnosed early patellofemoral arthritis bilaterally and 
early degenerative joint disease of the lumbar spine.

In May 1996 the appellant was treated for continued 
complaints of foot pain, back pain, leg pain, and knee pain.

In a May 1996 statement, the appellant's sister stated that 
the appellant had experienced much pain over the past few 
years.  The appellant's sister explained that the appellant's 
pain and the medication, which the appellant took to relieve 
the pain, limited greatly the appellant's ability to 
function.

At the May 1996 hearing, the appellant testified that she 
developed blisters on her left foot during boot camp.  She 
explained that she was unable to wear military shoes because, 
if she did, she developed corns, calluses, and blisters.  She 
stated that she wore loose tennis shoes to relieve her 
symptoms.  She added that she had constant pain and swelling 
in her feet.  She stated further that she had spurs on the 
back of her heels.  She said that she had a bunion forming on 
her big toe from wearing custom-made orthopedic shoes.

She stated that a VA podiatrist had told her that she an 
exceptionally high arch, which caused foot pain due to a lack 
of support.  She stated that her arch had fallen and that she 
had never had problems with her feet prior to her military 
service.  She added that she had problems with both of her 
feet while in service.

The appellant's spouse testified that he met the appellant in 
June 1988 and that she had problems with her left foot at 
that time.  He stated that her feet were sore and that the 
appellant had corns and calluses on her feet.  He stated that 
he massaged her feet to ease the pain.  He explained that the 
pain had worsened over time.

The appellant testified also that her knees hurt a great deal 
in service.  She stated that she was required to carry a 
great deal of weight up and down ladders and that she bumped 
frequently her knees.  She added that she had been in an 
automobile accident in service.  She explained that she did 
not seek medical attention.  She was unable to recall whether 
she had been injured.

She stated that her knees locked up recently causing her to 
fall.  She added that her knees were "flimsy" and "popped" 
frequently.  She explained that she was wearing knee braces, 
which had been provided by the VA.  She stated also that she 
experienced numbness and pain in her knees.

The appellant's spouse testified that the appellant was 
having problems with her knees when he met her three months 
after service.  He added that the problems had worsened over 
time.

The appellant testified that her back was constantly painful 
in service.  She stated that her back pain was caused by the 
heavy loads that she carried.  She stated that she was 
treated by a chiropractor in 1990.  She stated that she had 
shooting pain at the base of her spine.  She stated that she 
was unable to sit or stand for lengthy periods.

The appellant's spouse testified that the appellant had 
intermittent back pain when he met her.  He stated that the 
pain had worsened over time.

The appellant testified that she was exposed to loud noise 
while assigned to ships during service.  The appellant stated 
that she had scar damage in her ears.  She stated that her 
duties in service included chipping paint with a hammer.

The appellant's spouse testified that the appellant's hearing 
acuity had worsened over time.

The appellant testified that her right foot was painful when 
she walked.  She stated that she received treatment for her 
right foot four times per year.  She stated that she took 
medication for pain and swelling.  She stated she had a 
callus at the site of her operation.  She stated that she had 
a callus on her right big toe and another callus on her heel.  
She stated that the VA podiatrist who treated her regularly 
had told her that she had a high arch.  She added that the VA 
podiatrist had questioned whether the surgery she had 
undergone in service had been necessary.

The appellant's spouse testified that the appellant was 
unable to do housework because of her foot pain.  He added 
that she was limited in how long she could stay on her feet.

In June 1996 the appellant was treated for back pain and left 
lower extremity pain consistent with radiculopathy.  She 
underwent a lumbar myelogram and post myelogram computed 
tomography [CT] scan for a questionable left L5 
radiculopathy.  The myelogram and post myelogram CT were 
"absolutely normal."

In September 1996 the appellant was treated as a VA 
outpatient for complaints of bilateral knee pain, popping of 
the knees, and subjective instability.  The appellant 
complained also of low back pain [LBP].  The appellant 
reported that she had been in a motor vehicle accident in 
1988 but was unsure whether her knees had been injured.  The 
examiner diagnosed mildly tender hamstring muscles 
bilaterally, no significant herniated nucleus pulposus [HNP], 
and chronic low back pain.

In February 1998 the appellant was treated for multiple foot 
pain complaints.  The appellant reported a tingling and 
burning sensation along the lateral aspect of her little toe.  
She complained also of heel pain.  She reported a history of 
calcium deposits within her foot.  The examiner noted that 
the appellant was obese.

The examiner noted that the neurovascular status was within 
normal limits.  A normal arch was present.  The appellant had 
pain along the plantar aspect of the heel.  No pain was 
palpated by the examiner.  The appellant had no crepitus 
within the ankle joints or in the subtalar joints of both 
feet.  She had tightness of the plantar fascia ligament of 
the right foot and tightness of the gastrocnemius muscle of 
the right leg.  She had good ankle joint range of motion, 
although her left foot seemed to be more flexible than her 
right foot.  The appellant reported a history of knee pains 
and limitations with walking due to knee pains.  The examiner 
added that the appellant appeared to have a leg length 
discrepancy with the left leg being shorter than the right 
leg.

The examiner diagnosed plantar fasciitis, heel pain of both 
feet, digital neuritis of the fifth toe of the right foot, 
and questionable but possible leg length discrepancy.

The examiner opined that the pain in the appellant's feet 
would be resolved with weight loss.

In March 1998 the appellant complained of continued knee pain 
bilaterally.  She had complaints of pain virtually everywhere 
in her body, including her back.  She stated that the low 
back pain tended to radiate down her legs.  The examiner 
noted crepitation on motion in the appellant's knees.  No 
ligamentous laxity was found.  The examiner diagnosed 
degenerative joint disease of the lumbar spine and possible 
chondromalacia of the patella bilaterally.


Analysis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 
disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309 and 3.310 (1998), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.


1.  Corns and blisters on the left foot

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service, is required to support a well-
grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
claimed corns and blisters on the left foot to any event or 
etiology in service, including corns and blisters, which were 
treated in service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection well grounded for corns and 
blisters of the left foot.  Caluza, 7 Vet. App. 498.  The 
appellant's contentions and statements on appeal have been 
carefully considered; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to a relationship between that disability and his service.  
Espiritu, 2 Vet. App. 492.  Although the appellant, the 
appellant's spouse, and [redacted] believes that the 
appellant's corns and blisters on her left foot are causally 
related to service, they lack the medical expertise to enter 
an opinion regarding a causal relationship between her 
claimed condition and any claimed in-service onset or a 
secondary relationship to a service-connected disability.  
See id. at 494-95.  Their assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.

Although Ms. [redacted] may possess the necessary medical expertise 
to relate the appellant's disability to service, she stated 
merely that the appellant is disabled and needs assistance.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a); see Grottveit, 
5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 
Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including the duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the supplemental statement of the 
case issued in March 1999.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, __ U.S. __, No. 97-7373 
(June 22, 1998) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

Accordingly, the appellant's claim for service connection for 
corns and blisters on the left foot must be denied.  
Edenfield, 8 Vet. App. at 390 (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).


2.  Bilateral knee disability and spine disorder

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service, is required to support a well-
grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
appellant's knee or spine disabilities to any event or 
etiology in service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render her 
claims of service connection well grounded for a spine 
disability or a bilateral knee disability.  Caluza, 7 Vet. 
App. 498.  The appellant's contentions and statements on 
appeal, and those of her spouse and [redacted], have 
been carefully considered; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the relationship between her disabilities and her 
service.  Espiritu, 2 Vet. App. 492.  Although the appellant, 
the appellant's spouse, and Ms. [redacted] believe that the 
appellant's spine and knee disabilities are causally related 
to service, specifically due to carrying heavy mailbags up 
and down ladders or to a motor vehicle accident in service, 
or to her service-connected right fifth toe disability, they 
lack the medical expertise to enter an opinion regarding a 
causal relationship between the appellant's disabilities and 
any claimed in-service onset or a secondary relationship to a 
service-connected disability.  See id. at 494-95.  Their 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.

Although Ms. [redacted] may possess the necessary medical 
expertise, she stated merely that the appellant is disabled 
and needs assistance.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims 
for a spine disability or a bilateral knee disability 
plausible or possible.  38 U.S.C.A. § 5107(a); see Grottveit, 
5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 
Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claims, including the duty to provide her with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the supplemental statement of the 
case issued in March 1999.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing a claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, __ U.S. __, No. 97-7373 
(June 22, 1998) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

Accordingly, the appellant's claims for service connection 
for a spine disorder and for a bilateral knee disorder must 
be denied.  Edenfield, 8 Vet. App. at 390 (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).


3.  Bilateral hearing loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385(1998).

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, specifically, 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

There is no probative evidence that hearing loss was manifest 
to a compensable degree within one year after the appellant's 
separation from service.  Therefore, hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.

None of the examinations of the appellant's hearing acuity 
satisfy the requirement of a "hearing loss disability" 
pursuant to the provisions of 38 C.F.R. § 3.385 (1998).  None 
of the appellant's auditory thresholds has been higher than 
20 decibels.  At the April 1996 VA examination, her speech 
recognition ability was 98 percent in her right ear and 100 
percent in her left ear.  The purpose of 38 C.F.R. § 3.385 
was to establish "criteria for the purpose of determining 
the levels at which hearing loss becomes disabling" and "a 
department-wide rule for making determinations regarding 
service connection for impaired hearing."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The appellant has not presented medical evidence of current 
disability.  Mere contentions by a claimant, without 
supporting evidence of a current disability, do not 
constitute a well-grounded claim.  Rabideau, 2 Vet. App. at 
144; King v. Brown, 5 Vet. App. 19 (1993).

Considering the foregoing facts, it is obvious that the 
appellant has not submitted competent evidence sufficient to 
render her claim of service connection well grounded for a 
bilateral hearing loss disability.  Caluza, 7 Vet. App. 498.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
"competent."  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The appellant's contentions 
and statements on appeal have been carefully considered; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability.  Espiritu, 2 Vet. App. 492.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including the duty to provide her with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the March 1999 supplemental 
statement of the case.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

Accordingly, the Board must deny the appellant's claim for 
service connection for bilateral hearing loss as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1996) (en banc) (disallowance of a claim as not well-
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).


ORDER

Entitlement to service connection for corns and blisters on 
the left foot is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a spine disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The appellant's service-connected postoperative intermediate 
phalangectomy and condylectomy of the proximal phalanx of the 
fifth toe of the right foot is currently rated under 
Diagnostic Code 5284 for other foot injuries.  The 
appellant's representative asserted correctly at the August 
1999 informal hearing presentation that the examination of 
the appellant's right fifth toe was incomplete because the 
examiner failed to comment on additional disability resulting 
from the appellant's scar.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a scar is to be rated as 
separate and distinct from the underlying pathology of which 
the scar is the product.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  This can include compensation for a scar that is 
poorly nourished or ulcerative (Diagnostic Code 7803), that 
is tender and painful (Diagnostic Code 7804), or that limits 
the motion of the affected part (Diagnostic Code 7805).

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for her 
postoperative intermediate phalangectomy 
and condylectomy of the proximal phalanx 
of the fifth toe of the right foot since 
March 1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The appellant should be afforded a VA 
podiatric examination to ascertain the 
severity of her service connected 
postoperative intermediate phalangectomy 
and condylectomy of the proximal phalanx 
of the fifth toe of the right foot.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination.

The examiner should identify and discuss 
the residuals of the appellant's 
postoperative intermediate phalangectomy 
and condylectomy of the proximal phalanx 
of the fifth toe of the right foot.  The 
examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  The 
examiner is requested to assess the 
severity of any separate disability 
resulting from the appellant's scar on 
her right fifth toe.  The examiner is 
requested to distinguish specifically any 
disability or disabilities of the right 
foot that are not related to the 
postoperative intermediate phalangectomy 
and condylectomy of the proximal phalanx 
of the fifth toe of the right foot.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


